DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any new grounds of rejection set forth below are necessitated by Applicant’s amendment. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
Claims 1-7, 16-35 are pending. 


Claim Rejections - 35 USC § 103

Claims 1-7, 16-23, 35-35 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (US 2007/0237951) in view of Vlasblom et al. (WO 2013/139784). 
	Regarding claim 1: Sakamoto is directed to a gel spun fiber comprising an ultra-high molecular weight polyethylene (UHMWPE) wherein the UHMWPE has an intrinsic viscosity of at least 8 dL/g ([0015]) and comprise short chain branches ([0016]), although 
However, Sakamoto teaches the UHMWPE includes propylene or butane to incorporate short chain branches to some extent, which enables stable production of the yarn in spinning and drawing processes. However, excessive increase in monomer content other than ethylene can be disincentive for drawing. ([0016]). 
In other words, Sakamoto teaches the amount of comomomers in the UHMWPE resulting in a particular amount of short chain branches is a result-effective variable (MPEP 2144.05). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected an amount of amount of comomomers in the UHMWPE resulting in a particular amount of short chain branches per thousand total carbon atoms within the scope of the claim.
Sakamoto doesn’t mention carbon black. 
Vlasblom is directed to a gel spun fiber comprising a polyethylene fiber comprising a stabilizer of carbon black. One skilled in the art would have been motivated to have included a carbon black stabilizer in the fiber of Sakamoto to protect against UV light degradation while having an acceptable influence on mechanical properties, e.g. tensile strength (p. 2 ll. 19-23 Vlasblom). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included a carbon black stabilizer in the fiber of Sakamoto. 
Regarding claims 2-3: Co-monomers are disclosed including those having at least 3 carbon atoms of C1-C20 hydrocarbyl groups, including butane-1 ([0016] Sakamoto). 
Regarding claim 4: The UHMWPE has an intrinsic viscosity of at least 8 dL/g ([0015]).
Regarding claim 5: The carbon black is produced by combustion in an oxygen reduced atmosphere of petroleum products (p. 4 ll. 4-8 Vlasblom).
Regarding claim 6: The carbon black has an average primary particle size measured by ASTM D3849-07(2011) of at least 10 nm and at most 50 nm (p. 4 ll. 4-15 Vlasblom).
Regarding claim 7: The carbon-black has preferably a BET-surface as measured by ASTM D6556-10 of at least 50 m2/g and at most 250 m2/g (p. 4 ll. 13-16 Vlasblom). 
Regarding claim 16: The primary particle size measured by ASTM D3849-07(2011) is at most 50 nm (p. 4 ll. 4-15 Vlasblom). 
Regarding claims 17-20, 22: Sakamoto is directed to a gel spun fiber comprising an ultra-high molecular weight polyethylene (UHMWPE) wherein the UHMWPE has an intrinsic viscosity of at least 8 dL/g ([0015]) and comprise short chain branches ([0016]), although a specific amount of short chain branches per thousand total carbon atoms is not specifically mentioned. 
However, Sakamoto teaches the UHMWPE includes propylene or butane to incorporate short chain branches to some extent, which enables stable production of 
In other words, Sakamoto teaches the amount of comomomers in the UHMWPE resulting in a particular amount of short chain branches is a result-effective variable (MPEP 2144.05). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected an amount of amount of comomomers in the UHMWPE resulting in a particular amount of short chain branches per thousand total carbon atoms within the scope of the claim.
Regarding claim 21: The amount of carbon black added is at least 0.1 – 10 parts per 100 parts polyolefin (p. 3 ll. 29-35 Vlasblom). 
Regarding claim 23: Sakamoto teaches the UHMWPE includes propylene or butane to incorporate short chain branches to some extent (equivalent to ethyl branches). 
Regarding claims 25-31: The combination of Sakamoto and Vlasblom doesn't specifically recite properties of tenacity, CR, CLT, or CLT-AE. However, the yarn produced in Sakamoto and Vlasblom is substantially identical to the yarn produced in the instant invention, as discussed previously.  
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Sakamoto and Vlasblom suggests a yarn having properties of tenacity, CR, CLT, or CLT-AE within the scope of the claims. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Regarding claim 32: A rope, mooring rope comprising the fiber is disclosed ([0043] Sakamoto). 
Regarding claim 33: Textiles for bullet-proof/protective wear is disclosed ([0043] Sakamoto) (equivalent to a multilayered composite article for ballistic applications comprising the fibers of claim 1). 
Regarding claim 34-35: Suitable articles include fishing lines, fishing nets and ball-protecting nets; reinforcing materials for chemical filters and battery separators, various nonwoven fabrics, tents, reinforcing fibers for sport goods such as helmets and ski
. 


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto in view of Vlasblom as applied to claim 1 above, and further in view of Tam et al. (US 2011/0269359). 
The limitations of Sakamoto and Vlasblom are incorporated here by reference. 
Regarding claim 24: The combination of Sakamoto and Vlasblom doesn’t mention the claimed number n of gel spun fibers in the yarn.
Tam is directed to a UHMWPE fiber used to make a yarn, wherein the yarn comprises preferably 2-20 filaments ([0025] Tam). One skilled in the art would have been motivated to have made a yarn comprising 2-20 filaments in Sakamoto and Vlasblom to produce the same articles in Sakamoto and Vlasblom, namely ballistic resistant articles ([0082] Tam and [0043] Sakamoto). Therefore, it would have been obvious to one skilled in the art at the time the invention was made to have selected a yarn comprising 2-20 filaments ([0025] Tam).
The combination of Sakamoto and Vlasblom doesn't specifically recite properties of tenacity, CR, CLT, or CLT-AE. However, the yarn produced in Sakamoto and Vlasblom is substantially identical to the yarn produced in the instant invention, as discussed previously.  
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Sakamoto and Vlasblom suggests a yarn having properties of tenacity, CR, CLT, or CLT-AE within the scope of the claims. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.


Claims 1-7, 16-23, 35-35 are rejected under 35 U.S.C. 103 as being unpatentable over Boesten et al. (US 2014/0106104) in view of Vlasblom et al. (WO 2013/139784). 
Regarding claim 1: Boesten is directed to a gel spun fiber comprising an ultra-high molecular weight polyethylene (UHMWPE) wherein the UHMWPE has an intrinsic viscosity of at least 5 dL/g ([0014]) and comprise at least 0.3, preferably 0.3 to 0.55, short chain branches ([0029]). 
Boesten doesn’t mention carbon black. 
Vlasblom is directed to a gel spun fiber comprising a polyethylene fiber comprising a stabilizer of carbon black. One skilled in the art would have been motivated to have included a carbon black stabilizer in the fiber of Boesten to protect against UV light degradation while having an acceptable influence on mechanical properties, e.g. tensile strength (p. 2 ll. 19-23 Vlasblom). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included a carbon black stabilizer in the fiber of Boesten. 
Regarding claims 2-3: Co-monomers are disclosed including those having at least 3 carbon atoms of C1-C20 hydrocarbyl groups, including hexene or octene ([0044] Boesten). 
Regarding claim 4: The UHMWPE has an intrinsic viscosity of at least 5 dL/g and at most 25 dl/g ([0022]).
Regarding claim 5: The carbon black is produced by combustion in an oxygen reduced atmosphere of petroleum products (p. 4 ll. 4-8 Vlasblom).
Regarding claim 6: The carbon black has an average primary particle size measured by ASTM D3849-07(2011) of at least 10 nm and at most 50 nm (p. 4 ll. 4-15 Vlasblom).
Regarding claim 7: The carbon-black has preferably a BET-surface as measured by ASTM D6556-10 of at least 50 m2/g and at most 250 m2/g (p. 4 ll. 13-16 Vlasblom). 
Regarding claim 16: The primary particle size measured by ASTM D3849-07(2011) is at most 50 nm (p. 4 ll. 4-15 Vlasblom). 
Regarding claims 17-20: Boesten is directed to a gel spun fiber comprising an ultra-high molecular weight polyethylene (UHMWPE) wherein the UHMWPE has an intrinsic viscosity of at least 5 dL/g ([0014]) and comprise at least 0.3, preferably 0.3 to 0.55, short chain branches ([0029]).
Regarding claim 21: The amount of carbon black added is at least 0.1 – 10 parts per 100 parts polyolefin (p. 3 ll. 29-35 Vlasblom). 
Regarding claim 22: Boesten is directed to a gel spun fiber comprising an ultra-high molecular weight polyethylene (UHMWPE) wherein the UHMWPE has an intrinsic viscosity of at least 5 dL/g ([0014]) and comprise at least 0.3, preferably 0.3 to 0.55, short chain branches ([0029]).
Regarding claim 23: The branches are preferably ethyl branches ([0013] Boesten). 
Regarding claim 25: The tenacity is at least 25 cN/dtex, preferably at least  ([0019] Boesten).
Regarding claim 26, 29-31: The combination of Boesten and Vlasblom doesn't specifically recite properties of tenacity, CR, or CLT-AE. However, the yarn produced in Boesten and Vlasblom is substantially identical to the yarn produced in the instant invention, as discussed previously.  
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Boesten and Vlasblom suggests a yarn having properties of tenacity, CR, CLT, or CLT-AE within the scope of the claims. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art 
Regarding claims 27-28: The creep lifetime (CLT) is preferably at least 125 hours ([0014] Boesten) and include values of at least 200 hours (Table 1 Boesten). 
Regarding claim 32: A rope crane rope or mooring rope comprising the fibers of claim 1 is disclosed ([0060] Boesten).
Regarding claim 33: Multilayered articles for ballistic applications are disclosed ([0065] Boesten). 
Regarding claim 34-35: Articles include those of claim 34-35 ([0067] Boesten). 


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Boesten in view of Vlasblom as applied to claim 1 above, and further in view of Tam et al. (US 2011/0269359). 
Regarding claim 24: Boesten is directed to a yarn comprising the gel spun fibers. The tenacity is at least 25 cN/dtex ([0019] Boesten) and when subjected to a load of 600 MPa at a temperature of 70° C. has a creep lifetime of at least 90 hours (abstract Boesten). The creep rate is as low as 1 x 10-6  (Figure 2 Boesten). 
The combination of Boesten and Vlasblom doesn’t mention the claimed number n of gel spun fibers in the yarn.
.


Claims 1-7, 16-22, 35-35 are rejected under 35 U.S.C. 103 as being unpatentable over Vlasblom et al. (US 2010/0249831) in view of Vlasblom et al. (WO 2013/139784). 
Regarding claim 1: Vlasblom ‘831 is directed to a gel spun fiber comprising an ultra-high molecular weight polyethylene (UHMWPE) wherein the UHMWPE has an intrinsic viscosity of at least 5 dL/g ([0002]) and comprise at least 0.3, short chain methyl branches per 1000 carbon atoms ([0018]). 
Vlasblom ‘831 doesn’t mention carbon black. 
Vlasblom is directed to a gel spun fiber comprising a polyethylene fiber comprising a stabilizer of carbon black. One skilled in the art would have been motivated to have included a carbon black stabilizer in the fiber of Vlasblom ‘831 to protect against UV light degradation while having an acceptable influence on 
Regarding claims 2-3: While specific co-monomers are not disclosed, claims 2-3 are product by process type claims. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In the present case, one skilled in the art would recognize that incorporation of a co-monomomer having 3 carbon atoms results in a UHMWPE comprising methyl branches, and therefore would result in a product of the same or obvious as that of the present invention.  Further, the product is the same as that of the present invention, namely UHMWPE that comprises at least 0.3, short chain methyl branches per 1000 carbon atoms ([0018]). 
Regarding claim 4: The UHMWPE has an intrinsic viscosity of at least 5 dL/g and at most 25 dl/g ([0021] Vlasblom ‘831).
Regarding claim 5: The carbon black is produced by combustion in an oxygen reduced atmosphere of petroleum products (p. 4 ll. 4-8 Vlasblom).
Regarding claim 6: The carbon black has an average primary particle size measured by ASTM D3849-07(2011) of at least 10 nm and at most 50 nm (p. 4 ll. 4-15 Vlasblom).
Regarding claim 7: The carbon-black has preferably a BET-surface as measured by ASTM D6556-10 of at least 50 m2/g and at most 250 m2/g (p. 4 ll. 13-16 Vlasblom). 
Regarding claim 16: The primary particle size measured by ASTM D3849-07(2011) is at most 50 nm (p. 4 ll. 4-15 Vlasblom). 
Regarding claims  16-20, 22: Vlasblom ‘831 teaches 0.3-1.3, short chain methyl branches per 1000 carbon atoms ([0018]).
Regarding claim 21: The amount of carbon black added is at least 0.1 – 10 parts per 100 parts polyolefin (p. 3 ll. 29-35 Vlasblom). 
Regarding claim 25-31: The combination of Vlasblom ‘831 and Vlasblom doesn't specifically recite properties of tenacity, CR, CLT, or CLT-AE. However, the yarn produced in Vlasblom ‘831 and Vlasblom is substantially identical to the yarn produced in the instant invention, as discussed previously.  
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Regarding claim 32: A mooring rope comprising the fibers of claim 1 is disclosed ([0055] Vlasblom ‘831).
Regarding claim 33: Multilayered articles for ballistic applications are disclosed ([0063] Vlasblom ‘831). 
Regarding claim 34-35: Articles include those of claims 34-35 ([0064] Vlasblom ‘831). 


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Vlasblom ‘831 in view of Vlasblom as applied to claim 1 above, and further in view of Tam et al. (US 2011/0269359). 
Regarding claim 24: Vlasblom ‘831 is directed to a yarn comprising the gel spun fibers. The creep rate creep rate as measured at 70° C. under a load of 600 MPa of at most 6 x 10-7.  
The combination of Vlasblom ‘831 and Vlasblom doesn't specifically recite properties of tenacity or creep lifetime. However, the yarn produced in Vlasblom ‘831 and Vlasblom is substantially identical to the yarn produced in the instant invention, as discussed previously.  
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Vlasblom ‘831 and Vlasblom suggests a yarn having properties of tenacity, CR, CLT, or CLT-AE within the scope of the claims. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

The combination of Vlasblom ‘831 and Vlasblom doesn’t mention the claimed number n of gel spun fibers in the yarn.
Tam is directed to a UHMWPE fiber used to make a yarn, wherein the yarn comprises preferably 2-20 filaments ([0025] Tam). One skilled in the art would have been motivated to have made a yarn comprising 2-20 filaments in Vlasblom ‘831  and Vlasblom to produce the same articles in Vlasblom ‘831  and Vlasblom, namely ballistic resistant articles ([0082] Tam). Therefore, it would have been obvious to one skilled in the art at the time the invention was made to have selected a yarn comprising 2-20 filaments ([0025] Tam).


Response to Arguments

Applicant's arguments filed 1/14/2022 (herein “Remarks”) have been fully considered but they are not persuasive. 

Applicant argues (p. 8-9 Remarks) Applicant has surprisingly found that carbon black in short chain branched UHMWPE fibers improve creep lifetime as compared to yarns without carbon black. See Table 2 which demonstrate a synergistic improvement in CLT. This is surprising since it is substantially different from known UV stabilizing effect of carbon black and appears to only occur in short chain branched UHMWPE. 
The burden of showing unexpected results rests on the person who asserts them by establishing that the difference between the claimed invention and the closest prior art was an unexpected difference. See In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). Further, the showing of unexpected results must be commensurate in scope with the claims. See In re Peterson, 315 F.3d 1325, 1330-31 (Fed. Cir. 2003). In the present case, the improvement in creep lifetime is not surprising in light of Boesten and the improvement in UV stabilizing effect is not surprising in light of Vlasbloom. Specifically, Vlasbloom teaches the carbon black stabilizer in the fiber of Boesten to protect against UV light degradation while having an acceptable influence on mechanical properties, e.g. tensile strength (p. 2 ll. 19-23 Vlasblom). For this reason, the rejections have been maintained. Likewise, Vlasblom et al. (US 2010/0249831) also teaches a low creep high strength fibers. Hence, one skilled in the art would not be surprised by an improvement in creep lifetime as well as UV stabilizing effect. It is not understood where the synergistic effect of both are demonstrated in Table 2. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764